Citation Nr: 0102763	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to reimbursement for travel, meal, and lodging 
expenses incurred when receiving treatment at Balboa Naval 
Hospital in 1991.

(The following issues are addressed in a separate decision:  
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
kidney and prostate disorder; entitlement to service 
connection for residuals of a cold injury; entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and depression; entitlement to an increased rating in excess 
of 10 percent for occipital headaches; entitlement to an 
increased rating in excess of 10 percent for hypertension 
with arteriosclerosis of the lower extremities; entitlement 
to an increased evaluation in excess of 40 percent for 
arthritis of the lumbosacral spine with herniated nucleus 
pulposus; entitlement to an effective date prior to March 3, 
1995, for the grant of a 10 percent rating for occipital 
headaches; and entitlement to an effective date prior to 
March 3, 1995, for the grant of a 20 percent rating for 
chronic gastritis reflux.)



REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had active service from September 1944 to March 
1947, June 1947 to June 1949, September 1949 to December 
1952, and from August 1955 to September 1977.

Review of the record shows that the veteran claimed 
reimbursement of expenses related to medical treatment 
received at Balboa Naval Hospital during 1991.  In 1991, the 
VA Medical Center (VAMC) denied the matter.  That same month 
the veteran filed notice of disagreement.  In August 1993, 
the Board of Veterans' Appeals (Board) indicated that a 
statement of the case (SOC) should be issued to the veteran.  
(See Board's August 1993 remand.)  By a May 1994 letter the 
RO asked the VAMC to issue such to the veteran.  Thus far it 
does not appear as though the foregoing has been 
accomplished.  As such, further development is once again 
warranted.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the RO's failure to 
issue a SOC is a procedural defect requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 at 408-10 (1995).

In light of the foregoing, the Board is remanding this case 
for the following action:

The VAMC should review the claims file 
and adjudicate the claim of entitlement 
to reimbursement for travel, meal, and 
lodging expenses incurred when receiving 
treatment at Balboa Naval Hospital in 
1991.  Thereafter, the VAMC should 
provide a SOC to the veteran addressing 
the issue.  The SOC should include all 
relevant law and regulations pertaining 
to the claim and reasons and bases for 
the determination.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b).  Then, if and only if, an 
appeal is perfected, this issue should be 
returned to the Board for further review.

Thereafter, if deemed appropriate, the case should be 
returned to the Board for further appellate consideration.  
No inference should be drawn regarding the final disposition 
of the case as a result of this action.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


